DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuko (JP 58-2337).
Masuko is directed to a vulcanizable rubber composition (composition includes vulcanizing agent) comprising  up to 2 phr of ferulic acid (Abstract).  It is further noted that the language “tire component” fails to require the physical construction of a tire article- any rubber component can be broadly viewed as a “tire rubber component” (claim language is directed to the intended use of the rubber component).  Again, claims 13 and 14 fails to require a tire including a specific component (any rubber member or component can be broadly viewed as one of the components listed in claim 14).  
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim(s) 1-3, 6-8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 2010/0173993) as applied in claim 1 above and further in view of Lever (US 2003/0008937).	
Sawyer is directed to a rubber composition including a first component and a second component, wherein said composition provides, among other things, antimicrobial, antibacterial, and antifungal properties (Paragraphs 3, 10, and 42).  Sawyer further states that said second component can be plant-based substances, including ferulic acid and oleanolic acid (Paragraph 19).  Sawyer, however, is silent with respect to the specific manufacture of a tire component with such a composition.
In any event, the general use of rubber compositions demonstrating the aforementioned properties in tire constructions is known, as shown for example by Lever (Paragraph 4).  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use the rubber composition of Sawyer to form a tire component.  It is emphasized that the benefits taught by Sawyer are consistent with those desired in tire rubber components, as evidenced by Lever.
Lastly, one of ordinary skill in the art at the time of the invention would have found it obvious, at a minimum, to form any of the exposed surfaces, such as the sidewall, in the tire of Sawyer in view of Lever with said rubber composition.  It is emphasized that exposed tire surfaces are in contact with the external environment and thus, the aforementioned properties are highly desirable.  Also, tire sidewalls represent a fundamental tire component and the general disclosure of Sawyer in view of Lever would have been expected to encompass fundamental tire components.
	Regarding claims 2 and 6-8, the claimed loadings are consistent with those that are conventionally associated with additives used in rubber compositions, including tire rubber compositions.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed loadings.
	With respect to claims 3 and 6, a fair reading of Sawyer suggests the inclusion of at least one second component.  It is emphasized that additives are conventionally disclosed as being used individually or in mixtures.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a mixture of second components given the common use of at least one additive.  Furthermore, Applicant has not provided a conclusive showing of unexpected results for the claimed combination of materials.
Response to Arguments
6.	Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the object of Sawyer is to “provide methods for the preservation of food products”.  It is agreed that Sawyer discloses exemplary applications in the food industry.  However, Sawyer similarly describes the use of ferulic acid and oleanolic acid in alternative applications, such as rubber articles (Paragraph 42).  There are several additional examples that Sawyer refers to, including medical devices and pharmaceutical products.  Thus, it is clear that Sawyer is not limited to food applications.  In fact, Sawyer anticipates the manufacture of a rubber item including a first component and a second component.
	Applicant further states that Sawyer’s invention is not an antioxidant.  The exact characterization of the second component of Sawyer as an antioxidant is not required for an obviousness type rejection.  The claims are directed to a tire rubber component including ferulic acid and optionally oleanolic acid and as detailed above, the rubber component of Sawyer does in fact include a second component, such as ferulic acid and oleanolic acid.  Again, the intended function of an additive does not further define the structure of the claimed tire component (claims simply require the claimed makeup of the rubber component).   
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 28, 2022